Citation Nr: 1622565	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of a back injury with degenerative disc disease, herniated disc, and status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active service in the United States Army from May 1972 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating action in September 2011 issued by the Appeals Management Center (AMC) in Washington, D.C. implementing the Board's grant of service connection for back injury residuals with degenerative disc disease, herniated disc, and status post laminectomy.  In that rating decision, the AMC rated the Veteran's back disability as 10 percent disabling.  The Veteran disagreed with the rating awarded, and the current appeal ensued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more disabling than the current 10 percent evaluation reflects.  Review of the claims file reveals that he has not been afforded a pertinent VA examination since January 2008.  In fact, the principal purpose of that evaluation was to determine the etiology of any diagnosed lumbar spine symptomatology-in other words to determine whether service connection was warranted.  Clearly, such evaluation was not performed with the purpose of providing the findings required to rate the disorder.  Moreover, since that VA examination, there is little evidence in the claims file which adequately describes the current severity of his back injury residuals. 

As there may have been significant changes in the service-connected lumbar spine disorder since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers and add them to the claims file.  The Board is particularly interested in any treatment that the Veteran may have received from Yadkinville Chiropractic.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected lumbar spine disability.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be conducted, and the examiner should review such results prior to completing the report.  Range of motion tests must be conducted using a goniometer, and documentation of the use of the goniometer must be included in the examination report.

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected lumbar spine injury residuals to include the following: 

a) Range of motion of the thoracolumbar spine in degrees to include forward flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b) The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  
c) All objective neurological abnormalities, either motor or sensory must be addressed.  The examiner should report all neurologic impairment affecting both the right and left lower extremities and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  

d) The examiner is asked to describe the frequency and duration of any incapacitating episodes-caused by this service-connected disability-that require bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  The Veteran is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

